Order, Supreme Court, New York County (Irma Vidal Santaella, J.), entered July 12, 1991, which denied defendant’s motion for summary judgment, unanimously affirmed, with costs.
After informing plaintiff that her employment at defendant Chase Manhattan Bank was being terminated, plaintiff’s supervisor, defendant Heineman, allegedly tried to prevent plaintiff from retrieving her personal belongings by assaulting her. The IAS court properly denied Chase’s motion for summary judgment, there being a question of fact as to whether Heineman was acting within the scope of her employment (Sims v Bergamo, 3 NY2d 531). Concur—Milonas, J. P., Kupferman, Ross and Smith, JJ.